Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/27/2020. 
The allowed claims are 1-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2010/0019051 to Rosen, which teaches, 
a memory (122, Fig. 1) storing a preexisting schedule; (see paragraph 0009, line 2 regarding control program following a “normal control sequence”)
one or more processors (121, Fig. 1) configured to perform operations comprising:
controlling a temperature within an enclosure according to a first setpoint, wherein the first setpoint is from the preexisting schedule and represents a temperature for when the enclosure is occupied; (see Fig. 2, where occupancy is taken into account.  It can be expected that a preexisting schedule/normal control sequence will include set points that provides adequate comfort in actual space usage conditions)
accessing occupancy data indicating occupancy within the enclosure; (using sensors 140, par. 33) and
automatically changing the first setpoint to a second setpoint upon expiration of a predetermined time interval during which no occupancy has been detected (paragraph 0012, lines 10-16 regarding waiting for a hysteresis period; see also Applicant’s admitted prior art in the background section of the specification),
the second setpoint requires less energy to maintain than the first setpoint; (see paragraphs 0006 and 0007 regarding energy saving).
the second setpoint requiring substantially less energy to maintain than the first setpoint (see for example paragraphs 0006 and 0007 regarding energy saving).
However, such art does not teach, in an obvious combination with the other limitations of the claims,
Claim 1, 
the predetermined time interval is modified based at least in part on prior-received data and prior automatic changes of setpoints in the enclosure.
Claim 4 
automatically changing the second setpoint temperature to a third setpoint upon expiration of a second predetermined time interval during which no occupancy has been detected, wherein the second time interval is longer than the first time interval.  
Claim 11
modifying the preexisting schedule based at least in part on two or more automatic changes of the setpoint temperature.  
Claim 15
automatically changing the second setpoint to a third setpoint upon expiration of a second predetermined time interval during which no occupancy has been detected, wherein:  the second time interval is longer than the first time interval;  the first time interval is selected such that non-occupancy during the first time interval is likely to reflect an intra-day non-occupancy period in the enclosure; and  the second time interval is selected such that non-occupancy during the second time interval is likely to reflect an inter-day non-occupancy period in the enclosure.  
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763